DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. The species of Figures 1-7.
II. The species of Figure 10.
III. The species of Figure 11.
IV. The species of Figure 12.
V. The species of Figure 13.
VI. The species of Figure 14.
VII. The species of Figure 15.
VIII. The species of Figure 16.
IX. The species of Figure 17.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species:
I. Species I has: a bore defined in the body in which the rod is alternately receivable, wherein the bore is coaxial with the impact portion; a first jaw and a second jaw, wherein the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw, wherein the first jaw is moveable in a direction that is transverse to a plane including the first and second axes, wherein the first jaw is arranged in a slot defined in the body, and wherein the first jaw is slideable within the slot relative to the second jaw; and a screw rotatable relative to the body, wherein rotation of the screw moves the first jaw relative to the second jaw.
II. Species II has first and second jaws that are coupled to each other and the body by a link that is pivotably coupled to the body, wherein pivoting the link relative to the body adjusts a size of a gap between the first and second jaws.
III. Species III has a lock having a locking surface engageable with the rod when the rod is positioned between the clamping surfaces of the first and second jaws, wherein the lock is biased toward a position in which the locking surface is engaged with the rod.

V. Species V has first and second jaws each of which is elongated in the direction of the length of the rod and includes a bowed shape, wherein the first and second jaws are also flexible, permitting them to at least partially straighten during application of a clamping force by the over-center latch mechanism to increase the area of the clamping surfaces in contact with the rod.
VI. Species VI has a slot that is obliquely oriented relative to the second axis.
VII. Species VII has first and second jaws each having an inclined surface, wherein the attachment further comprises a wedge biased by a spring toward the body and into engagement with the inclined surfaces of the first and second jaws, such that the first and second jaws are biased toward the clamping position.
VIII. Species VIII has only one receiving portion which is a first longitudinal groove and only one anvil arranged above the first longitudinal groove.
IX. Species IX has a first receiving portion which is a first longitudinal groove, a second receiving portion which is a second longitudinal groove, a first anvil arranged above the first longitudinal groove, and a second anvil arranged above the second longitudinal groove.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 2 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731